Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant has amended the specification to correct the minor informalities. Accordingly, the previous objection has been withdrawn.
Applicant has amended the claims to correct the minor informalities. Accordingly, the previous objections have been withdrawn.
The applicant has amended the claims to avoid interpretation under 35 U.S.C. 112(f) and remove any ambiguity. Accordingly, the corresponding rejections under 35 U.S.C. 112(b) have been withdrawn.
The applicant has argued that the limitations of claim 3, amended into claim 1 in their entirety, are not taught by Landfors (20170365165). Applicant primarily argues that “Landfors fails to teach or suggest an ECU programmed to "calculate a safety level of travel of the vehicle based on the driving environment information" and "execute acceptable range search processing that searches for the driver's acceptable range. in a period when the safety level is equal to or higher than a threshold during the automated driving".
The examiner respectfully disagrees because Landfors recites at Paragraph 16: "“how safely” throughout may refer to “at to what safety level”, “at what safety score”, and/or “how safely—in view of acceleration level(s) with respect to road friction information, vehicle speed(s) in relation to a current speed limit, distance(s) to preceding vehicle(s), lateral position(s) in a lane of the driving zone, lane keeping(s), issuing of collision warning(s), issuing of lane departure warning(s), driver distraction level and/or driver drowsiness levels—associated with and/or experienced along at least a section of said driving zone,”") and Al-Dahle teaches "execute acceptable range search processing that searches for the driver's acceptable range”: paragraphs 37-39; wherein the system continuously monitors vehicle occupant state interpreted to be equivalent of acceptable range search; “Where a vehicle is being autonomously navigated according to a selected comfort profile, feedback module 123 can update the selected comfort profile”. In addition, Landfors teaches the further limitation including “in a period when the safety level is equal to or higher than a threshold (Paragraph 14: “driver support functions… Thus, if one or more of the statistical driving style safety indicators are below a certain level, an offset may be added to some or all e.g. time gaps—i.e. added to some or all safety margin thresholds—of driver support functions available for the driver and/or supported by the vehicle. Similarly, if in an automatic mode, said e.g. time gap—i.e. safety margin threshold—may be extended in case of one or more of the statistical driving style safety indicators being below a certain level, and vice versa, shortened in case of one or more of the statistical driving style safety indicators being above a certain level.  Accordingly the combination Al-Dahle in view of Uehara and Landfors teaches the argued limitation according to a reasonable interpretation of the claims in light of Paragraph 99 of the instant publication. This argument has been fully considered but has been found unpersuasive.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Dahle (20180208209) in view of Uehara (20150025731) and further in view of Landfors (20170365165).

Regarding claim 1, Al-Dahle teaches: 
An automated driving system installed on a vehicle, the automated driving system comprising: an electronic control unit (ECU) provided with a processor and a memory device programmed to control automated driving of the vehicle; (Al-Dahle: paragraph 24 “Vehicle 100 includes an autonomous navigation system (ANS) 110 which is configured to autonomously generate control element signals which cause the vehicle 100 to be autonomously navigated along a particularly driving route through an environment”) 
acquire driving environment information indicating a driving environment for the vehicle (Paragraph 28: “Vehicle 100 includes a set of one or more external sensor devices 113, also referred to as external sensors 113, which can monitor one or more aspects of an external environment relative to the vehicle”)
…
detect a state of ... a driver of the vehicle, wherein: (Al-Dahle: paragraph 30 “the ANS 110 can monitor stress levels of one or more occupants”) 
an automated driving parameter is a parameter related to the automated driving; (Al-Dahle: paragraph 31 “control element commands based on driving control parameters”) 
a driver's acceptable range is a range of the automated driving parameter accepted by the driver; (Al-Dahle: paragraph 30; wherein the acceptable range is one that does not cause stress and caters to the preferred "driving style"; “Based on monitoring a stress level of one or more occupants, also referred to herein as occupant feedback, the ANS 110 can determine adjustments”) 
a positive response is the state of ... the driver in a case where the automated driving parameter is within the driver's acceptable range; a negative response is the state of ... the driver in another case where the automated driving parameter is beyond the driver's acceptable range; (Al-Dahle: paragraphs 37-39; wherein a positive response is low observed stress and vice versa; “ANS 110 includes an occupant feedback module 123 which is configured to determine…an occupant stress level, of one or more occupants, with regard to the present driving “style” via which the vehicle is presently being navigated.”) 
the ECU is further programmed to execute acceptable range search processing that searches for the driver's acceptable range, ..., during the automated driving; and the acceptable range search processing includes: (Al-Dahle: paragraphs 37-39; wherein the system continuously monitors vehicle occupant state interpreted to be equivalent of acceptable range search; “Where a vehicle is being autonomously navigated according to a selected comfort profile, feedback module 123 can update the selected comfort profile”) 
parameter change processing that actively changes the automated driving parameter; (Al-Dahle: paragraphs 37-39 “which can include adjusting one or more parameter values of one or more driving control parameters included in the selected comfort profile, based on monitoring occupant stress levels concurrent the vehicle being navigated according to the selected comfort profile.”) 
response determination processing that determines whether a response of the driver to the parameter change processing is the positive response or the negative response based on the detected state of, …, the driver of the vehicle; (Al-Dahle: paragraphs 37-39 ““ANS 110 includes an occupant feedback module 123 which is configured to determine…an occupant stress level, of one or more occupants, with regard to the present driving “style” via which the vehicle is presently being navigated.”) 
and search processing that repeatedly executes the parameter change processing and the response determination processing to search for the driver's acceptable range (Al-Dahle: paragraphs 37-39 “Where a vehicle is being autonomously navigated according to a selected comfort profile, feedback module 123 can update the selected comfort profile”) 

Al-Dahle does not appear to expressly teach occupant feedback given as “an operation by the driver”. However, Uehara, in the same field of endeavor, teaches: 
...or the operation by… (Uehara: paragraph 2; feedback through physical operation of the driver interfaces to refine the autonomous driving style to the occupant’s preference “accept driver inputs that modify the behavior of the automated driving system…driver input (e.g., pressing accelerator or brake pedal, turning steering wheel”) 

Al-Dahle and Uehara are analogous art as they are both generally related to tailoring autonomous operation parameters of a vehicle to occupants’ preference based on feedback received during autonomous operation. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to incorporate the physical driver interface feedback monitoring of Uehara into the automated navigation system of Al-Dahle to more “effectively learn[] the preferences of a given driver” (Uehara: Paragraph 2)

	The combination of Al-Dahle and Uehara further do not teach:
Calculate a safety level of travel of the vehicle based on the driving environment information; and
…
In a period when the safety level is equal to or higher than a threshold
However, in the same field of endeavor, Landfors teaches:
Calculate a safety level of travel of the vehicle based on the driving environment information; and (Paragraph 16: "“how safely” throughout may refer to “at to what safety level”, “at what safety score”, and/or “how safely—in view of acceleration level(s) with respect to road friction information, vehicle speed(s) in relation to a current speed limit, distance(s) to preceding vehicle(s), lateral position(s) in a lane of the driving zone, lane keeping(s), issuing of collision warning(s), issuing of lane departure warning(s), driver distraction level and/or driver drowsiness levels—associated with and/or experienced along at least a section of said driving zone,”")
…
In a period when the safety level is equal to or higher than a threshold (Paragraph 14: “driver support functions… Thus, if one or more of the statistical driving style safety indicators are below a certain level, an offset may be added to some or all e.g. time gaps—i.e. added to some or all safety margin thresholds—of driver support functions available for the driver and/or supported by the vehicle. Similarly, if in an automatic mode, said e.g. time gap—i.e. safety margin threshold—may be extended in case of one or more of the statistical driving style safety indicators being below a certain level, and vice versa, shortened in case of one or more of the statistical driving style safety indicators being above a certain level.” Detailed here, Landfors teaches an autonomous driving system that determines a safety level of its operating area and executes an advanced driving function based on that safety level being above a certain level i.e. a threshold. In view of Al-Dahle and Uehara, it is obvious for this driver support function of Landfors to be substituted for the range search.)

Al-Dahle, Uehara, and Landfors are analogous art as they all generally relate to adjusting automated driving parameters of an autonomous vehicle system in response to the vehicles observed environment and historical data thereof.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to incorporate the safety threshold consideration of Landfors into the automated navigation system of Al-Dahle in combination with Uehara to “tailor [] driver support functions to be suitable for the conditions currently at hand.” (Landfors: Paragraph 2)

Regarding claim 2, Al-Dahle in combination with Uehara and Landfors teaches the automated driving system of claim 1. Al-Dahle further teaches: 
wherein after completion of the acceptable range search processing, the ECU executes the automated driving by using the automated driving parameter included in the driver's acceptable range. (Al-Dahle: paragraphs 37-39 “Where a vehicle is being autonomously navigated according to a selected comfort profile” wherein the comfort profile is interpreted as equivalent of the “driver’s acceptable range” in the instant application) 
Regarding claim 4, Al-Dahle in combination with Uehara and Landfors teaches the automated driving system of claim 1. Al-Dahle further teaches: 
wherein the automated driving parameter includes at least one of a vehicle speed, an acceleration, a deceleration, a steering speed, a start timing of acceleration control, a start timing of deceleration control, a start timing of steering control, an inter-vehicle distance, and a method of notifying the driver of a transition demand. (Al-Dahle: paragraph 55 “parameters 330 include vehicle straight-line acceleration rate 332, vehicle turning rate 334, vehicle lane-change rate”) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIJAH W. VAUGHAN whose telephone number is (571)272-5424.  The examiner can normally be reached on M-Th 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662